JUDGMENT

                                 Court of Appeals
                             First District of Texas
                                  NO. 01-13-00897-CR

                               CESAR ROCHA, Appellant

                                          V.

                           THE STATE OF TEXAS, Appellee

  Appeal from the County Criminal Court at Law No. 1 of Harris County. (Tr. Ct. No.
                                    1914250).

       This case is an appeal from the final judgment signed by the trial court on
September 11, 2013. After submitting the case on the appellate record and the arguments
properly raised by the parties, the Court holds that the trial court’s judgment contains no
reversible error. Accordingly, the Court affirms the trial court’s judgment.

       The Court orders that this decision be certified below for observance.

Judgment rendered March 12, 2015.

Panel consists of Justices Higley and Bland. Opinion delivered by Justice Bland.